TDCJ Offender Details                                                  fo^M'l                    Page 1of2
                                                                 TDCJ Home            New Offender Search
    U^iliJMiMy^


 Offender Information Details
     Return to Search list




 SID Number:                                06195098

 TDCJ Number:                               01059208

 Name:                                      HORTON,BRYAN SCOTT

 Race:                                      W

 Gender:                                    M

 DOB:                                       1985-02-28

 Maximum Sentence Date:                     2040-07-25

 Current Facility:                          CONNALLY

 Projected Release Date:                    2040-07-25

 Parole Eligibility Date:                   2020-07-25

 Offender Visitation Eligible:              YES

 Information provided is updated once daily during weekdays and multiple timesper day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.




    Parole Review Information

  Offense History:
 |Offense Date Offense Sentence Date County Case No. Sentence (YY-MM-DD)
 J 2000-07-23 MURDER] 2001-08-30          LAMPASAS       7125             40-00-00




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=06195098                 6/5/2015